— Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 3, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits upon the ground that he lost his employment due to his own misconduct in connection therewith. A finding of misconduct is a factual one and solely within the province of the board, and its decision, when supported by substantial evidence, which is the situation here, must be affirmed. Absenteeism, after a warning of the consequences upon recurrence, is equivalent to misconduct (cf. Matter of Rivera [Levine], 47 AD2d 569). Claimant’s protestations concerning the receipt of hearsay evidence are without merit (Labor Law, § 622, subd 2; Matter of Simpson [Catherwood] 9 AD2d 967). Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Main and Reynolds, JJ., concur.